DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.

Examiner’s Note re: Interview Summary and Proposed Examiner’s Amendment
The Examiner requested authorization of this Examiner’s amendment in the interview with Applicant’s representative on 02/10/2022; however, the response from the Applicant has not been received when this Office Action was mailed out.

The proposed amendment is as follows: 

(Currently Amended) The present invention includes novel platinum complexes with tridentate ligands forming dimeric structures that are calculated to have blue emission. The ligand backbone and pendant donor rings can be altered to give different emission maxima. The present  Such complexes are suitable for use as an emitter in organic light emitting devices. 

Response to Amendment
The amendment of 01/28/2022 has been entered.
Disposition of claims: 
Claims 1-20 are pending.
Claim 1 has been amended.
The amendments to claim 1 have overcome: 
the rejections of claims 1-9 and 19 under 35 U.S.C. 103 as being unpatentable over Marelius et al. (“Reactivity studies of pincer bis-protic N-heterocyclic carbene Reactivity studies of pincer bis-protic N-heterocyclic carbene complexes of platinum and palladium under basic conditions complexes of platinum and palladium under basic conditions”, Beilstein J. Org. Chem., 2016, vol. 12, page 1334-1339, hereafter Marelius ‘2016) in view of Jurgens et al. (“Optimised synthesis of monoanionic bis(NHC)-pincer ligand precursors and their Li-complexes”, New J. Chem. 2016, vol. 40, page 9160-9169, hereafter Jurgens) and Marelius et al. (“Hydrogen-Bonding Pincer Complexes with Two Protic N-Heterocyclic Carbenes from Direct Metalation of a 1,8-Bis(imidazol-1-yl)carbazole by Platinum, Palladium, and Nickel”, Chem. Eur. J. 2015, vol. 21, page 10988-10992, hereafter Marelius ‘2015) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the first paragraph of page 43 through the third paragraph of page 44 of the reply filed 09/03/2021 regarding the rejections of claims 1-9 and 19 under 35 U.S.C. 103 as being unpatentable over Marelius ‘2016/Jurgens/Marelius ‘2015 set forth in the Office Action of 07/06/2021 have been considered. 
The rejections have been withdrawn, rendering these arguments moot.

Election/Restrictions
Applicant’s election of Species (A) in the reply filed on 01/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
With respect to the instant claims 1-20, a search of the prior art did not show the elected species such that the search has been expanded to all non-elected species. The Requirement for Restriction/Election of 11/10/2020 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 10, Applicant recites “A compound of Formula I: wherein … with a proviso that if rings B-C-D and I-H-G are carbazoyl or butyl substituted carbazoyl then both rings E and J are not non-substituted imidazole or butyl substituted imidazole” in claim 1.
Claim 10 claims Compound L129, wherein rings B-C-D and I-H-G are carbazoyl, and both rings E and J are non-substituted imidazole. 
Claim 10 is dependent from claim 1. Therefore, claim 10 fails to include all the limitations of the claims upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As outlined in the last Office action, Marelius ‘2016 in view of Jurgens, and Marelius ‘2015 is a representation of the closest prior art. Marelius ‘2016 discloses a dinuclear Pt complex having ligand backbones of carbazole substituted by t-butyl (i.e. structures corresponding to the rings B-C-D and I-H-G of Formula I) and pendant donor rings of imidazole substituted by butyl 
However, Jurgens discloses a tridentate ligand having the ligand backbone of carbazole substituted by t-butyl and the pendant donor rings of non-substituted imidazole. Marelius ‘2015 and ‘2016 teach a synthesis method wherein a dinuclear Pt complex can be prepared from the tridentate ligand comprising the ligand backbone of carbazole substituted by t-butyl and the pendant donor rings of non-substituted imidazole.
Marelius ‘2016 in view of Jurgens and Marelius ‘2015 teaches a dinuclear Pt complex wherein the ligand backbones B-C-D and I-H-G are carbazole substituted by t-butyl and the pendent donor rings E and J are non-substituted imidazole. However, claim 1 specifies that the pendant donor rings E and J are not non-substituted imidazole or butyl substituted imidazole. 
Marelius ‘2016 in view of Jurgens and Marelius ‘2015 does not teach modifying the dinuclear Pt complex such that the pendant donor rings E and J are not non-substituted imidazole or butyl substituted imidazole. None of the prior art teaches or motivates modifying the dinuclear complex having structure of Formula I such that the pendant donor rings E and J of the Formula I are not non-substituted imidazole or butyl substituted imidazole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786